Citation Nr: 1209461	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  99-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 18, 1997, for the granting of an evaluation of 10 percent disabling for residuals of a right foot injury (previously characterized as entitlement to a compensable evaluation for the period of time from October 1, 1987, to June 17, 1997, for the service connected right ankle and foot disability). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to September 1985. 

This case comes to the Board of Veterans' Appeals, hereinafter the Board, from a February 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the appellant's claim for a rating higher than 10 percent for residuals of a right foot injury.  That same action also did not authorize payments for the disability for the period extending from October 1, 1987, to June 17, 1997.  

The Board notes that the appellant requested an RO hearing in connection with the current appeal.  The RO hearing was scheduled and subsequently held in April 1999 at the Newark, New Jersey RO.  The appellant testified at that time and the hearing transcript is of record. 

This case was previously before the Board in August 2005 and February 2007 when it was remanded for further development.  The claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Pursuant to an August 2005 Board remand, the appellant was scheduled for a travel Board hearing in Philadelphia, Pennsylvania, on January 8, 2007.  The appellant was notified of this scheduled hearing in a letter dated in November 2006 sent to the appellant's then address on file.  Unfortunately, the appellant failed to appear for that hearing.  

Another hearing before the Board was scheduled for October 7, 2010, in Philadelphia, Pennsylvania.  Once again the appellant was notified of this scheduled hearing in a letter dated in September 2010.  The letter was forwarded to the appellant's address on file as updated by the appellant in December 2009.  The letter was not returned as undeliverable.  Nevertheless, the appellant once again failed to appear for the hearing.  The appellant did not contact the Board or the RO requesting another hearing nor did he provide any information as to why he did not appear for the second scheduled hearing.  As such, the Board deems his request for a hearing as being withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In October 2010, the Board issued a Decision/Remand, that denied the appellant's claim for entitlement to an increased rating for the residuals of a right foot injury, currently rated as 10 percent disabling.  The remaining issue involving an earlier effective date was remanded to the RO via the AMC.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since October 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC issued a supplemental statement of the case (SSOC) in October 2011, and it requested that the appellant provide any additional statements with respect to his claim now before the Board.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its October 2010 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).


FINDINGS OF FACT

1.  While the appellant was on active duty, he submitted a claim to the VA for compensation benefits for a disability of the right foot.  

2.  On the application for benefits submitted by the appellant, he listed an address located at his duty station in Norfolk, Virginia.

3.  Following a review of the appellant's application for benefits and his service medical records, in November 1985, the RO in Newark, New Jersey, determined that service connection was warranted for the residuals of a right foot/ankle injury.  A 10 percent disability rating was awarded.

4.  The RO sent notification of the determination to the appellant via the permanent address that was listed on his DD Form 214.  The notification letter was not returned to the RO as undeliverable.

5.  Two years later, in August 1987, the RO contacted the appellant via the address that was listed as his permanent address on the DD Form 214 and informed him that he needed to report for a physical examination in order to determine whether his service-connected had changed in severity.  The contact letter was not returned to the RO as undeliverable.

6.  The appellant did not appear for the scheduled examination of his foot and ankle.

7.  In September 1987, the RO notified the appellant that because of his nonappearance for the scheduled physical examination, the payments he was receiving would be discontinued.  Said notification letter was not returned to the RO as undeliverable.

8.  Nearly ten years later, in June 1997, the appellant contacted the RO asking that his claim be reopened.  

9.  The RO, in a February 1998 rating action, re-established service connection for a ligamentous injury of the right foot with navicular avulation fracture, and assigned a 10 percent disability rating effective June 18, 1997.  



CONCLUSION OF LAW

The criteria for an effective date earlier than June 18, 1997, for the reestablishing of service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant was on active duty from September 17, 1982, to September 4, 1985.  While he was on active duty, the appellant submitted a claim for VA compensation benefits.  This claim was received by the Newark, New Jersey, RO in September 1985.  On the application for benefits, the appellant listed the following mailing address:

		[redacted]

The appellant's mother was also listed on the form as the nearest relative; an address of his mother was not given.  

The appellant was subsequently discharged from service and a DD Form 214, Certificate of Release or Discharge from Active Duty, was issued.  On the form, the appellant's permanent address was listed as:

		[redacted]

This address was that of his mother.  

After reviewing the appellant's service medical records and his claim, the RO, in November 1985, granted service connection for a right foot/ankle disability.  A 10 percent disability rating was assigned, effective September 5, 1985 - the day after he was discharged from service.  Notification of the award went to the address that had been listed on the appellant's DD 214 - the address in [redacted].  Because the appellant had received severance pay from the US Army when he was discharged, the appellant did not actually receive any monies.  Instead, the VA monies were held and offset against the monies received as severance pay.  The notification letter was not returned to the RO as undeliverable.  

In June 1987, the RO sent the appellant a letter telling him that he needed to report for a medical examination of his foot so a determination could be made as to whether the disability had become more severe.  The letter was once again sent to the [redacted], address, and once again the letter was not returned to the RO as undeliverable.

For whatever reason, the appellant did not appear for his scheduled orthopedic examination of the foot.  Following his nonappearance, the RO sent a letter to the appellant in September 1987.  The letter was sent to the [redacted], address.  In that letter, the RO informed the appellant that since he did not report for his scheduled examination, the "withheld" payments would be stopped or discontinued.  The appellant was told that if he disagreed with the action that he should return the letter and further processing of his claim would continue.  As in the past, the letter was not returned to the RO as undeliverable.  Hence, since the appellant did not file a timely appeal with respect to the severance of benefits, that decision became final.  See 38 C.F.R. § 20.302(a) (2011).  

The Board would note that per the claims folder, from the time that the appellant first submitted his claim for benefits while he was on active duty, to the time that the RO notified him that it would be discontinuing his payment for benefits, the appellant did not, repeat, did not have any contact, either my mail or telephone or in person, with the RO.  The appellant did not inform the VA that he had not received any of the letters sent to the [redacted] address.  The appellant did not enquire as to the status of his claim.  The appellant did not communicate with the RO in any manner, whether it be agreeing with its actions or disagreeing with any of the actions.  

In June 1997, the appellant contacted the RO in St. Petersburg, Florida.  At that time, he asked to reopen his claim for benefits.  On that letter, he listed a mailing address of [redacted].  Shortly thereafter, the appellant sent a note to the St. Petersburg RO asking that his file be transferred to the Newark RO because he had moved to the jurisdiction covered by the Newark RO.  Subsequent to his request, a VA examination of the appellant's foot was accomplished and the results were forwarded to the RO for review.  The RO then issued a rating action in February 1998 that re-established service connection for the appellant's right lower appendage disability.  A 10 percent rating was assigned, effective June 18, 1997 - the date that the RO received the appellant's request to "reopen" his claim for benefits.  The Board would note that on the rating sheet, it specifically noted that service connection had been originally established in September 1985 and that due to insufficient evidence, the rating had been suspended from October 1, 1987, to June 17, 1997.  

The appellant was then notified of the re-establishment of benefits.  He responded to the notification by requesting that an earlier effective date be assigned.  More specifically, he stated that he had never received any notification of any of the actions by the RO that were accomplished in 1985 and 1987.  He indicated that he should not be penalized for not receiving the various letters sent to him by the RO and that he should receive retroactive compensation.  

The governing statutory and regulatory provisions expressly stipulate that the effective date for the granting of disability compensation is the day following separation from active service or the date that the entitlement arose if the claim is received one year after separation from service.  When a claim is received more than one year after the date of service separation, the effective date for the granting of disability benefits is the later of the dates that the claim was received or that entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Moreover, if a claim is considered abandoned, i.e., the veteran has not provided requested information within a one year period and no further action has commenced on the claim, and the veteran then submits what is essentially a new claim, the right to benefits, when established, shall commence no earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2011).  

According to 38 C.F.R. § 3.400(o) (2011), a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  Absent a timely appeal of the severance action in this case, the appellant's claim for a 10 percent disability rating for the period extending from October 1, 1987, to June 17, 1997, may not be addressed in this appeal, but must be denied by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law). 

The Board would further add the following.  The appellant has insinuated that the Newark RO, and the VA in general, had the duty to notify him of any action that occurred with his original claim for benefits and the subsequent severance of said benefits.  That duty including forwarding the information to the appellant, not to his mother, at his correct address, not the address of his mother.  If this is true, he avers that the RO would be guilty of committing procedural error if it did not provide notice to him.  See 38 C.F.R. §§ 3.103 (2011). 

The Board admits that if a decision has been made at the RO and the RO fails to notify the appellant of that decision, error has been committed.  That is, per 38 C.F.R. § 3.103 (2011), every claimant has the right to written notice of any decision made on his claim, and it is the obligation of the VA to assist the claimant in developing his claim.  Additionally, it is further recognized that the appellant had and has a substantial property interest, i.e., the monies he would receive for a service-connected disability, which would be significantly affected by the inaction of the RO.  Because the appellant does have a property interest, whether it be a present or future interest, he is constitutionally entitled, per the due process clause of the Fifth Amendment, to notice reasonably calculated to apprise him of the outcome of his claim.  See United States v. Whitney, 602 F.Supp. 722 (W.D. N.Y. 1985); United States v.Murdock, 627 F.Supp. 272 (N.D. Ind. 1985); Vail v. Derwinski, 946 F.2d 589 (8th Cir. 1991), op. modified and reh'g denied, 956 F.2d 812 (8th Cir. 1992); Mullane v. Central Hanover Bank and Trust Company, 339 U.S. 306 (1950); Mennonite Board of Missions v. Adams, 462 U.S. 791 (1983); O.G.C. Precedent Opinion 15-94 (June 23, 1994).  That is, where the VA knows or can reasonably ascertain the veteran's address, the VA is compelled to apprise the veteran of the pendency of the action and afford him an opportunity to present his objections and/or further evidence. 

However, in this situation, the appellant also had a duty to notify the VA of his correct address.  He also had a duty to contact the VA in order to discover whether any action had occurred on his claim for benefits.  Because the appellant did not provide the RO with a current address, the RO used, for purpose of mailing letters to the appellant, the only permanent address of record it had - the address that was shown on the appellant's DD Form 214.  Without contact by the appellant, the RO had no knowledge that the appellant was not receiving any of the correspondence the RO was forwarding to him.  This was further compounded when all of the letters sent to the appellant's mother's address in New Jersey were not returned as undeliverable for some reason.  Instead, it could be assumed that since the RO did not receive any returned mail and since the appellant did not contact the RO, for a period of nearly ten years, all correspondence was received and the appellant had no disagreement with the actions by the VA.  As such, the previously discussed right of notification of an action by the RO did not apply. 

Yet, the appellant may argue that the Newark RO had the responsibility and duty of finding, locating, and contacting the appellant at his correct address.  However, the duty to assist the appellant is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 (1992).  Here, if the appellant did not hear from the RO concerning his claim, he had the responsibility (and personal duty) of inquiring as to the status of his claim.  He could not just wait passively for the RO to process his application and not provide a current address for any mail that it might send to him.  But that is exactly what he did.  In fact, he waited almost ten years before contacting the RO.  Moreover, when he did finally contact the RO in 1997, he filed paperwork indicating that he was asking that the VA reopen his previous claim for benefits.  










	(CONTINUED ON NEXT PAGE)


Thus, an earlier effective date for the assignment of a 10 percent disability rating for a right foot/ankle disability is not warranted, and the appellant's claim is denied.  


ORDER

Entitlement to an effective date prior to June 18, 1997, for the granting of an evaluation of 10 percent disabling for residuals of a right foot injury (previously characterized as entitlement to a compensable evaluation for the period of time from October 1, 1987, to June 17, 1997, for the service connected right ankle and foot disability), is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


